DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 11, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thothadri (US 2019/0346591).
Regarding independent claim 1, Thothadri teaches a cover plate for a flexible substrate comprising a first hardened layer (Fig. 2, Element 120), a second hardened layer (Fig. 2, Element 170) and a polymer thin film layer (Fig. 2, Element 130) provided between the first hardened layer (120) and the second hardened layer (170), wherein a hardness of the first hardened layer is less than a hardness of the second hardened layer (Claim 1), a hardness of the polymer thin film layer (e.g., polyimide) being less than a hardness of the first hardened layer (e.g., silica).
Thothadri teaches the limitations of independent claim 1 discussed earlier but fails to exemplify, and a bending radius of the first hardened layer being greater than a bending radius of the second hardened layer.
However, Thothadri discloses the first (120) and second (170) hardened layers independently having a bending radius of about 1mm to 5mm (¶ [0033]).
Therefore, it would have been an obvious choice of design to one having ordinary skill in the art before the effectively filed date of the claimed invention to provide the cover plate of Thothadri with a bending radius of the first hardened layer being greater than a bending radius of the second hardened layer, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 2, Thothadri discloses a pencil hardness of the second hardened layer (170) being greater than or equal to 9H; a pencil hardness of the first hardened layer (120) ranges from 6H to 8H (¶ [0029]).
Regarding claim 9, Thothadri teaches a thickness of the second hardened layer (170) ranging from 5µm to 25µm, a thickness of the first hardened layer (120) ranging from 5µm to 25µm, and a thickness of the polymer thin film layer (130) ranging from 40µm to 100µm (¶ [0030]).
Regarding claim 11, Thothadri teaches a side of the first hardened layer (120) or the second hardened layer (170) distal to the polymer thin film layer (130) provided with an adhesive layer (Fig. 2, Element 150) thereon.
Regarding claim 18, Thothadri teaches a flexible display device (Fig. 2, Element 200) comprising a flexible substrate and a cover plate provided on a side of the flexible substrate (Fig. 2, Element 180), the cover plate being the cover plate of claim 1.
Regarding claim 19, Thothadri teaches the flexible substrate (180) a curved flexible substrate, the cover plate is provided on a side of the flexible substrate (180) 
Regarding claim 20, Thothadri teaches the flexible substrate (180) a curved flexible substrate, the cover plate is provided on a side of the flexible substrate (180) having a larger bending curvature (¶s [0042], [0069]), and the first hardened layer (120) is disposed closer to the flexible substrate than the second hardened layer (170).
Allowable Subject Matter
Claims 3-8, 10, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3 and 5, the prior art of record neither shows or suggests a cover plate for a flexible substrate comprising, in addition to other limitations of the claim, a tension modulus of a polymer thin film being greater than a tensile modulus of a first hardened layer and being less than a tensile modulus of a second hardened layer, the tensile modulus of the polymer thin film layer ranging from 6GPa to 9GPa, the tensile modulus of the second hardened layer ranging from 10GPa to 15GPa, and the tensile modulus of the first hardened layer ranging from 9GPa to 12GPa.
Due to their respective dependencies upon claims 3 and 5, claims 4, 8, and 10 are also allowable.
Regarding claims 6 and 12, the prior art of record neither shows or suggests a cover plate for a flexible substrate comprising, in addition to other limitations of the 
Due to it dependency upon claim 6, claim 7 is also allowable.
Regarding claim 13, the prior art of record neither shows or suggests a cover plate for a flexible substrate comprising, in addition to other limitations of the claim, a bending region by which the cover plate is formed as a curved surface, and a second hardened layer in the region having a patterned pattern to form, in the second hardened layer, a plurality of spaces in which no second hardened layer is coated therein.
Due to their dependencies upon claim 13, claims 14-17 are also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2017/0179424) teaches a flexible thin film structure for display device.  Park (US 2020/0081162) teaches a flexible window with display device.  Thothadri (US 2019/0131571) teaches flexible cover lens films.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        13 August 2021